 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BRUCE BIRCH,                                            Case No.: 3:19-cv-00640-APG-WGC

 4            Plaintiff                                  Order Granting Motions for Injunctive
                                                                        Relief
 5 v.
                                                                     [ECF Nos. 4, 5, 6]
 6 PAM DELPORTO,

 7            Defendant

 8          Plaintiff Bruce Birch is a prisoner at Ely State Prison. He complains about events that

 9 happened while he was incarcerated at Lovelock Correctional Center. He moves for injunctive

10 relief requiring the preservation of video at Lovelock Correctional Center on July 8, 2019 in unit

11 4 between 12:00 p.m. and 2:00 p.m. I grant Birch’s motions and order the preservation of this

12 video if it still exists.

13          I THEREFORE ORDER that plaintiff Bruce Birch’s motions for injunctive relief (ECF

14 Nos. 4, 5, 6) are GRANTED. By December 23, 2019, the Attorney General’s Office shall

15 advise the court whether it has located and preserved a copy of the video for this location, date,

16 and time, and if not, why not.

17          I FURTHER ORDER that the clerk of the court shall electronically serve a copy of this

18 order on the Office of the Attorney General of the State of Nevada, by adding the Attorney

19 General of the State of Nevada to the docket sheet. This does not indicate acceptance of service

20 for any defendant.

21          DATED this 20th day of November, 2019.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
